DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter
Claim 1 as currently amended and new claim 22 recite as follows:
…wherein, due to the combination of the substrate and coating refractive indices and coating thickness, the structure of the sensor chip affords, upon illumination of the sensor chip with light having a particular wavelength and a particular angle of incidence, a near zero background reflectivity in the absence of probe molecule-target molecule binding at any of the two or more locations and increased reflectivity in the presence of probe molecule-target molecule binding at any of the two or more locations.

Applicant argues that support is found at [0043]-[0044], as well as in U.S. 7,292,349, U.S. 8,502,982, and in U.S. 2007/0076214 (incorporated by reference). Support could not be found in the specification and claims as originally filed. 
The added functional language broadens the scope of the original disclosure.
The terms “antireflective” or “antireflective coating” are not mentioned therein.
Applicant argues that support is found as follows:
First, [0043] discusses properties of “the AIR sensor chip” and [0044] discusses “The BASI detection system” described in U.S.  Patent Publication No. 20070076214 to Rothberg. 
In contract, the present claims are not limited to an AIR sensor chip or a BASI system. One skilled in the art would not envision that the descriptions of these specific materials could apply to any sensor chip, as now claimed.
The claims introduce new matter because they now attribute specific functional language in a generic sense, whereas the functional language is at best only attributed in a limited context to specific systems.
Second, as explained at [0040] and [0044], both the AIR detection system and the BASI system involve polarized light. The present claims, in omitting this limitation, broaden the scope 
Third, support could not be found for the limitation “due to the combination of the substrate and coating refractive indices and coating thickness” as now recited in claims 1 and 22. 
Applicant in the 1/22/2021 reply refers to col. 7, lines 1-60 and col. 9, lines 4-17 of ‘349 patent, incorporated by reference (see Reply at paragraph bridging pages 7-8). Applicant argues that substrate, coating and medium “have distinct refractive indices”. 
These passages have been reviewed but are not found to express what is now claimed:
…wherein, due to the combination of the substrate and coating refractive indices and coating thickness, the structure of the sensor chip affords, upon illumination of the sensor chip with light having a particular wavelength and a particular angle of incidence, a near zero background reflectivity in the absence of probe molecule-target molecule binding at any of the two or more locations and increased reflectivity in the presence of probe molecule-target molecule binding at any of the two or more locations.

While refractive index is mentioned in col. 7, it is not clear how its use in equations “that allow for the determination of the angle of incidence” relates to the specific functional properties claimed (relating to reflectivity).
Support could not be found in the ‘349 patent for sensor chips having the functional properties as claimed, and specifically wherein the functional properties are attributed to “the combination of the substrate and coating refractive indices and coating thickness”.
Applicant further refers to the ‘982 patent (incorporated by reference) at col. 5, lines 49-61 and at col. 5, line 62 to col. 6, line 24. As Applicant notes, this disclosure relates to AIR sensor chips (the claims are not so limited), and discusses material thicknesses plural, not only coating thickness. In other words, one skilled in the art might understand from ‘982 that the thickness of the silicon layer is also important, as it is also mentioned here (col. 5, line 62+). One 
Furthermore, this disclosure is talking about “optimal results” in general but does not mention the specific functional properties as claimed (relating to reflectivity).
Applicant further refers to paragraphs [0041], [0047], and [0085]-[0087] of the ’214 publication (incorporated by reference). But as Applicant notes, the ‘214 mentions “the refractive indicates of the medium/coating/substrate” whereas the claims only mention the substrate and coating refractive indicates as factors, and do not suggest that the medium is important. Furthermore, there is no mention here of the coating thickness.
For all of these reasons, one of ordinary skill in the art cannot clearly envision the added limitation based on the original disclosure. There is nowhere that the claimed functional properties are clearly attributed to “the combination of the substrate and coating refractive indices and coating thickness”.

Written Description
Claim 1 as currently amended and new claim 22 recite as follows:
…wherein, due to the combination of the substrate and coating refractive indices and coating thickness, the structure of the sensor chip affords, upon illumination of the sensor chip with light having a particular wavelength and a particular angle of incidence, a near zero background reflectivity in the absence of probe molecule-target molecule binding at any of the two or more locations and increased reflectivity in the presence of probe molecule-target molecule binding at any of the two or more locations.


Claim 1 broadly encompasses a sensor chip with the above properties, in which the substrate and coating may be of any possible material and material thickness. Claim 22 specifies “a silicon substrate comprising a silicon dioxide coating”.
Furthermore, the claims would broadly encompass chips that exhibit near zero background reflectivity for light of any wavelength, whether polarized or unpolarized.
Not all of the disclosed substrates/coatings would possess the claimed functional properties, as indicated for example previously in Applicant’s remarks:

    PNG
    media_image1.png
    133
    796
    media_image1.png
    Greyscale

The specification does not disclose any common structural features for substrates and coatings that would be responsible for the claimed functional properties.
As noted above, the specification at best mentions these functional properties in the context of describing AIR and BASI chips. The specification at [0013] discusses how a near-zero-reflectance condition can be obtained for AIR by adjusting the thickness of the thermally grown oxide (e.g., SiO2 on Si). The specification at [0042] also refers to AIR systems as described in U.S. 7,292,349 and U.S. 8,502,982.
 These patents would at best describe a silicon substrate used in combination with specific oxide coatings. 

However, as indicated in the present claims as well as in the ‘982 document, whether a given sensor chip would have the necessary functional properties would depend on numerous factors, including the refractive indices of the substrate and coating as well as the coating thickness (as recited in claims 1 and 22), and also the choice of light (‘982 at col. 4, lines 5-12).
The ‘982 application also reports certain specific combinations of materials and coating thicknesses, along with light wavelengths. For example, a Si/SiN/SiO2 system having layer thicknesses of 85 nm and 203 nm for the SiN and SiO2 layers, respectively, is disclosed to perform using light at 632.8 nm at an angle of incidence of 38 degrees (see ‘982 at col. 5, lines 62-66).
However, due to the numerous factors involved, it would not be possible to predict a priori whether other sensor chips would possess the claimed functional properties, without empirical testing and/or experimentation.
Although it is generally suggested that other substrate materials might be used (‘982 at col. 5), one would need to work out how such other substrates would interplay with a particular coating, a particular wavelength of light, etc. in order to produce the desired functional characteristics.
Rather, at the time of filing, AIR chips were known to be constructed of silicon chips (see, e.g., Carter et al., “A label-free, multiplex competitive assay for small molecule pollutants”, Biosensors and Bioelectronics 77 (2016) 1–6, page 1 left column).

With the exception of the specific materials enumerated, one skilled in the art cannot envision what materials for the sensor chip would possess the claimed properties, without empirical testing.
The species as disclosed in the prior art do not constitute a ‘representative number of species’ for the broad genus claimed, as the necessary common attributes or features possessed by the members of the genus are not clear in view of these species. 
It appears that AIR sensor chips, even well after the filing of the application, were predominantly composed of Si-silicon dioxide coatings. In contrast to this limited disclosure, the actual materials encompassed by the claims for the substrate and coating are unlimited for claim 1.
There is no disclosed common partial structure, common to the members of the genus, which correlates with desired function. While the claims indicate that the desired properties are generally “due to the combination of the substrate and coating refractive indices and coating thickness”, it is not disclosed what values for these variables would actually produce the desired results.
One skilled in the art cannot, unlike with a fully defined genus, visualize the identities of the sensor chips that have the claimed properties. Rather, it would be necessary to conduct empirical testing in order to verify whether a given sensor chip would in fact possess the necessary functional properties. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a substrate comprising an coating “compatible with label-free, optical detection of probe molecule-target molecule binding”. Additionally, both claims 1 and 22 recite the following functional language:
…wherein, due to the combination of the substrate and coating refractive indices and coating thickness, the structure of the sensor chip affords, upon illumination of the sensor chip with light having a particular wavelength and a particular angle of incidence, a near zero background reflectivity in the absence of probe molecule-target molecule binding at any of the two or more locations and increased reflectivity in the presence of probe molecule-target molecule binding at any of the two or more locations.

The claims therefore seek to define the identity of the sensor chip by reference to desired functional characteristics.
Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In this 
Here, the claims do not provide a discernable boundary on what performs the function. The claim limitations are unclear as they merely state desired function(s) without providing any indication about how the function(s) is performed.
In particular, the recited functions do not appear to necessarily follow from (are not an inherent property of) the generic “structure” recited in the claim. 
In this case the claims do not actually recite any specific structures; only general variables are recited and not any particular values or structures. The claim language “due to the combination of the substrate and coating refractive indices and coating thickness” only refers in general to properties but does not set forth the metes and bounds of the claim. It is not clear what specific combinations, thicknesses, refractive indices, etc. are included or excluded by the claim.
The recited functions as to reflectivity, as indicated in the claims, would be impacted by numerous factors such as the characteristics of the light source being applied to the substrate, the particular reagents present on the substrate/coating (e.g., whether they are labeled or not), as well as by the refractive indices and coating thickness (as indicated in the claims). 
Broadly saying that the chip affords particular reflectivity characteristics “due to the combination of the substrate and coating refractive indices and coating thickness” renders it unclear by what means the presently claimed substrate/coating is distinguished from those that do not achieve the desired functional properties claimed. 
It is not clear what values are encompassed, and due to the numerous variables and possible combinations, one skilled in the art cannot envision what materials would fall within the scope of the claim.

Broadly saying that the coating has a structure compatible with the various desired functions renders it unclear by what means the presently claimed substrate/coating is distinguished from those that do not achieve the desired functional properties claimed. 
In view of the above, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically, claim 10 would be allowable if rewritten in independent form and if it is also specified that the light is s-polarized light.

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered.
With respect to the § 112(a) rejection, Applicant argues that the claims no longer recite an antireflective coating, rather reciting sensor chips and systems that can achieve “near zero 
With respect to the § 112(b) rejection, Applicant argues that claims as amended now recite structural features that are responsible for the functions. This is not found persuasive because the claims do not actually recite any specific structures; only general variables are recited and not any particular values or structures. The claim language “due to the combination of the substrate and coating refractive indices and coating thickness” only refers in general to properties but does not set forth the metes and bounds of the claim. It is not clear what specific combinations, thicknesses, refractive indices, etc. are included or excluded by the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699